Title: From Alexander Hamilton to Aaron Ogden, 7 June 1799
From: Hamilton, Alexander
To: Ogden, Aaron


Sir
New York June 7th. 1799

I do not recollect whether you have mentioned to me the points at which your majors will more particularly take their stations. It is in contemplation to order a detachment of Troops to Easton with a view to the insurgent spirit in that quarter, and if it would not interfere with his duties in relation to the recruiting service, I should like very well to give the command of that detachment to Major Adlum. Let me hear from you promptly on the subject.
With great consideration   I am Sir,   Yr. obedient Servt
A Hamilton
Col: A. OgdenE Town N. Jersey
